TAKElff)Uf56-RA-BCM                                 Document 84 Filed 02/05/20 Page 1 of 2


JUSTICE
                                                                      February 5, 2020
                                                                                  ...... · ·.i   r   r~

VIAECF
                                                                                   1J       :, :,_ ,- n




                                                                               E
Hon. Ronnie Abrams, U.S.D.J.
United States District Court
                                                                                    C-SONY
Southern District of New York                                                       UMENT
40 Foley Square, Room 2203                                                       ELECTRONICALLY FILED
                                                                               I
New York, NY 10007                                                             ! DOC#: _ _ _ _ _ _,--__

           RE:          Rahman et al. v. Red Chili Indian Cafe, Inc. et al.,   . n, rr ntEo: d ( lp
                                                                                         o                /a
                        No. l 7-cv-05156-RA-HBP                                b========::!J
Dear Honorable Judge Abrams,

       Our office with Gangat LLC represent the Plaintiffs in the above referenced matter.
Pursuant to Your Honor's Individual Rules & Practices, we write regarding the upcoming
February 10, 2020, 3 :00 p.m. conference before Your Honor for Plaintiffs' Order to Show Cause
for Default Judgment.

        Unexpectedly, my co-counsel, Mohammed Gangat is not able to attend on February 10,
2020. As co-counsel, who represented Plaintiffs since the inception of the matter and also
assisted Mr. Gangat with the preparation of the Order to Show Cause Default Judgment papers, I
am fully familiar with the facts, legal issues, and damages of the case. As a result, I am ready to
appear and proceed without Mr. Gangat on the substance of our papers with the exception of Mr.
Gangat's request for attorneys' fees.

        If the Court requires Mr. Gangat's appearance for the conference regarding Plaintiffs'
Order to Show Cause for Default Judgment, then we respectfully request an adjournment of the
conference date to when both Mr. Gangat and I are available. This is the first such request by the
Plaintiffs.

       Regarding conferring with Defendants, I attempted to reach Defendant Mohammed
Mojnu Miah by phone at the number identified at the docket and left a voice message. I phoned
Noor Islam at the number identified at the docket, and as I am also fluent in Bengali,
communicated to him that there is a February 10, 2020, 3 :00 p.m. Court conference date, of
which he said he was aware and intended to appear. I then communicated the nature of this
correspondence, and requested whether he would have any objection if the Court date was
adjourned. Mr. Islam said he didn't have any objection and asked that I confer with Mr. Miah,
with whom I already left a voice message. I also reminded him unless the Court determines
otherwise, there is a Court conference on February 10, 2020 at 3:00 p.m. before Your Honor.


123 Williams St., 16th floor
New York, NY 10038
T: 212-810-6744
F: 212-619-o653

Law, research, and
policy for organizing

TAKEROOTJUSTICE.ORG
         Case 1:17-cv-05156-RA-BCM Document 84 Filed 02/05/20 Page 2 of 2




        A copy of this letter is being emailed to Mohammed Mojnu Miah's email address and
also being sent to both individual Defendants via Priority Mail.

          We thank the Court in considering this request and apologize for any inconvenience.

                                                                    Very truly yours

                                                                     Isl S. Tito Sinha
                                                                    S. Tito Sinha

 cc:     Mohammed Mojnu Miah,
         12151 Leland Avenue, Apt. 2F
         Bronx, New York 104 72 (via Priority Mail)
         mmiah IO 166@gmail.com

         Noor Islam
         8 West 118th Street, Apt. 7B
         New York, New York 10026 (via Priority Mail)

          Mohammed Gangat, Esq.
          mgangat~gangatpllc.com


       Mr. Sinha may appear on behalf of Plaintiffs. Accordingly, the
       conference regarding Plaintiffs' motion for default judgment will remain
       scheduled for February 10, 2020.

       SO ORDERED.




                                                       2
